Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 1 of 9 PageID: 1376




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   ROOFERS’ PENSION FUND, on behalf               Civil Action No.
   of itself and all others similarly situated,
                                                  16-2805 (MCA) (LDW)
                   Plaintiff,

   v.                                             ORDER

   JOSEPH C. PAPA, et al.,

                   Defendants.


   CARMIGNAC GESTION, S.A.,                       Civil Action No.

                   Plaintiff,                     17-10467 (MCA) (LDW)

   v.

   PERRIGO COMPANY PLC, et al.,

                   Defendants.


   MASON CAPITAL L.P. et al.,                     Civil Action No.

                   Plaintiffs,                    18-1119 (MCA) (LDW)

   v.

   PERRIGO COMPANY PLC, et al.,

                   Defendants.
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 2 of 9 PageID: 1377




   PENTWATER EQUITY                        Civil Action No.
   OPPORTUNITIES MASTER FUND
   LTD., et al.,                           18-1121 (MCA) (LDW)

                Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.


   HAREL INSURANCE COMPANY,                Civil Action No.
   LTD., et al.,
                                           18-2074 (MCA) (LDW)
                Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.


   FIRST MANHATTAN CO.,                    Civil Action No.

                Plaintiff,                 18-2291 (MCA) (LDW)

   v.

   JOSEPH C. PAPA, et al.,

                Defendants.




                                       2
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 3 of 9 PageID: 1378




   TIAA-CREF INVESTMENT                    Civil Action No.
   MANAGEMENT, LLC, et al.,
                                           18-8175 (MCA) (LDW)
               Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

               Defendants.


   NATIONWIDE MUTUAL FUNDS, on             Civil Action No.
   behalf of its series NATIONWIDE
   GENEVA MID CAP GROWTH FUND              18-15382 (MCA) (LDW)
   and NATIONWIDE S&P 500 INDEX
   FUND, et al.,

                Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

               Defendants.


   WCM ALTERNATIVES: EVENT-                Civil Action No.
   DRIVEN FUND, et al.,
                                           18-16204 (MCA) (LDW)
               Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

               Defendants.




                                       3
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 4 of 9 PageID: 1379




   HUDSON BAY MASTER FUND LTD.,              Civil Action No.
   et al.,
                                             18-16206 (MCA) (LDW)
                Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.


   SCHWAB CAPITAL TRUST on behalf            Civil Action No.
   of its series SCHWAB S&P 500 INDEX
   FUND, et al.,                             19-3973 (MCA) (LDW)

                Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.


   SCULPTOR MASTER FUND, LTD.                Civil Action No.
   f/k/a OZ MASTER FUND, LTD., et al.,
                                             19-4900 (MCA) (LDW)
                Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.




                                         4
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 5 of 9 PageID: 1380




   ABERDEEN CANADA FUNDS –                 Civil Action No.
   GLOBAL EQUITY FUND, a series of
   ABERDEEN CANADA FUNDS, et al.,          19-6560 (MCA) (LDW)

               Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

               Defendants.


   DISCOVERY GLOBAL CITIZENS               Civil Action No.
   MASTER FUND, LTD., et al.,
                                           19-21502 (MCA) (LDW)
               Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

               Defendants.


   YORK CAPITAL MANAGEMENT,                Civil Action No.
   L.P., et al.,
                                           19-21732 (MCA) (LDW)
               Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

               Defendants.




                                       5
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 6 of 9 PageID: 1381




   BURLINGTON LOAN                         Civil Action No.
   MANAGEMENT DAC,
                                           20-1484 (MCA) (LDW)
                Plaintiff,

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.


   UNIVERSITIES SUPERANNUATION             Civil Action No.
   SCHEME LTD.,
                                           20-2262 (MCA) (LDW)
                Plaintiff,

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.


   PRINCIPAL FUNDS, INC., et al.,          Civil Action No.

                Plaintiffs,                20-2410 (MCA) (LDW)

   v.

   PERRIGO COMPANY PLC, et al.,

                Defendants.




                                       6
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 7 of 9 PageID: 1382




   KUWAIT INVESTMENT                                 Civil Action No.
   AUTHORITY, et al.,
                                                     20-3431 (MCA) (LDW)
                   Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

                   Defendants.


   BLACKROCK GLOBAL                                  Civil Action No.
   ALLOCATION FUND, et al.,
                                                     20-4748 (MCA) (LDW)
                   Plaintiffs,

   v.

   PERRIGO COMPANY PLC, et al.,

                   Defendants.


        THIS MATTER having come before the Court by way of the August 31, 2020 application

 of intervenor the United States to further extend the limited stay of discovery in the above-

 captioned Roofers’ Pension Class Action and the 19 related Individual Actions. (Civ. A. No. 16-

 2805, ECF No. 300); and

        WHEREAS with the consent of all parties, the Court entered an Order dated October 16,

 2019 imposing a limited stay of discovery relating to the pricing, sale, and marketing of generic

 pharmaceuticals in the United States by defendant Perrigo Company plc. (Civ. A No. 16-2805,

 ECF No. 220); and

        WHEREAS by Orders filed December 12, 2019, April 9, 2020, and July 14, 2020, the

 Court extended the limited stay of discovery at the United States’ request, and over the objections

 of Lead Plaintiff in the Roofers’ Pension Class Action, through August 31, 2020 in light of the

                                                 7
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 8 of 9 PageID: 1383




 Government’s ongoing criminal investigation into anticompetitive practices in the generic

 pharmaceuticals industry. (Civ. A. No. 16-2805, ECF Nos. 242, 270, 296); and

        WHEREAS by letter dated August 31, 2020, the Government requests a fourth extension

 of the limited discovery stay through October 30, 2020 relating to the depositions of seven

 individuals. (Civ. A. No. 16-2805, ECF Nos. 298, 300); and

        WHEREAS Lead Plaintiff in the Roofers’ Pension Class Action opposes any further stay

 of discovery, and defendants and the Individual Action plaintiffs take no position. (Civ. A. No.

 16-2805, ECF Nos. 300, 301); and

        WHEREAS the Court has reviewed in camera the August 31, 2020 Ex Parte Declaration

 of Ryan Danks in support of the application for a further stay; and

        WHEREAS the Court has considered the factors Walsh Securities, Inc. v. Cristo Property

 Management, Ltd., 7 F. Supp. 2d 523, 527 (D.N.J. June 9, 1998); and

        WHEREAS the Court notes that the limited discovery stay has been in place for

 approximately one year, but none of the deponents subject to the stay, or Perrigo itself, have been

 charged with criminal conduct; and

        WHEREAS the Court recognizes that the Hon. Cynthia M. Rufe, U.S.D.J. has extended

 the limited discovery stay through November 30, 2020 in In re: Generic Pharmaceuticals Pricing

 Antitrust Litigation, related multidistrict litigation proceedings in the Eastern District of

 Pennsylvania. (Civ. A. No. 16-MD-2724, Pretrial Order No. 136); and

        WHEREAS for substantially the same reasons as set forth in the Court’s Orders dated

 December 12, 2019 and April 9, 2020;

        IT IS on this day, September 29, 2020, ORDERED that:




                                                 8
Case 2:18-cv-01121-MCA-LDW Document 108 Filed 09/29/20 Page 9 of 9 PageID: 1384




    1. The Government’s application to further extend the stay of seven depositions relating to

       the pricing, sale, and marketing of generic pharmaceuticals in the United States by

       defendant Perrigo in light of an ongoing criminal investigation into anticompetitive

       practices in the generic pharmaceuticals industry is GRANTED. All terms of the Court’s

       October 16, 2019 Order shall remain in effect until October 30, 2020. However, the Court

       has afforded the Government more than one year to pursue its criminal investigation, is

       cognizant of the prejudice the Class Action plaintiffs face if forced to forego these seven

       depositions in order to pursue their claims, and is not amenable to what increasingly

       appears to be an indefinite stay of discovery in these civil actions.        Therefore, the

       Government is hereby put on notice that, absent developments that significantly alter the

       analysis under the Walsh factors, this will be the FINAL extension of the limited discovery

       stay the Court will entertain.

    2. The telephone conference set for October 15, 2020 at 2:00 p.m. shall proceed as

       scheduled. The parties shall submit concise status letters to the Court no later than October

       9, 2020 at 5:00 p.m. Defense counsel is directed to send a list of all attorneys appearing

       on the call to LDW_orders@njd.uscourts.gov at least 10 minutes prior to the conference.

       At the allotted time, counsel are to dial (888) 684-8852, access code 3872545.

                                               s/ Leda Dunn Wettre
                                              Hon. Leda Dunn Wettre
                                              United States Magistrate Judge




                                                9
